In an action, inter alia, to recover damages for breach of contract, the defendants appeal from a decision and order (one paper) of the Supreme Court, Westchester County (Benson, J.), dated January 17,1986, which, inter alia, granted the plaintiff’s motion for partial summary judgment on his third cause of action and directed that judgment be entered in his favor in the principal amount of $100,000.
Ordered that the decision and order is affirmed, with costs.
We find that, under the circumstances of this case, the notice of termination of the contract of sale was premature and failed to meet the technical requirements of the contract. Nevertheless, it served to terminate the contract after the lapse of the full amount of time provided for in the contract for performance by the defendants (see, Ives v Mars Metal Corp., 23 Misc 2d 1015, affd 7 AD2d 909; Bitterman v Gluck, 256 App Div 336; 22 NY Jur 2d, Contracts, § 433, at 354-356). Accordingly, the court properly found that the plaintiff was entitled to partial summary judgment on the third cause of action asserted in his complaint. Thompson, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.